                                                                                  U.S. DISTRICT COURT
                                                                              NORTI IERN DISTRICT OF TEXAS
                                                                                        FILED
                        IN THE UNITED STATES DISTRICT · OURT
                             NORTHERN DISTRICT OF TEXAS                              MAR 2 5 2019
                                 FORT WORTH DIVISION
                                                                               CLERK, U.S. DISTRICT COURT
                                                                                  Hy·---,,..-,...---
MICHELLE COCHRAN,                                  §                                      bcputy
                                                   §
                Plaintiff,                         §
                                                   §
vs.                                                §    NO. 4:19-CV-066-A
                                                   §
U.S. SECURITIES AND EXCHANGE                       §
COMMISSION, ET AL.,                                §
                                                   §
                Defendants.                        §


                                      MEMORANDUM OPINION
                                              and
                                             ORDER

        Came on for consideration the above-captioned action wherein

Michelle Cochran is plaintiff and the U.S. Securities and

Exchange Commission ("SEC"), Jay Clayton in his official capacity

as SEC Chairman, and William Barr 1 in his official capacity as

U.S. Attorney General, are defendants.                          The court, having

considered the complaint, plaintiff's motion for preliminary

injunction, the response, the reply, and the applicable

authorities, finds that this action should be dismissed for lack

of subject matter jurisdiction.




        'On February 14,2019, William Barr succeeded Matthew Whitaker, the defendant named in
plaintiffs complaint, as U.S. Attorney General. Pursuant to Rule 25(d) of the Federal Rules of Civil
Procedure, William Barr is thus automatically substituted for Matthew Whitaker as a defendant.
                                                    I.

                                             Background

A.      The Complaint

        Plaintiff initiated this action by filing her complaint on

January 18, 2019, alleging that the SEC initiated an enforcement

proceeding against her that violated Article II of the U.S.

Constitution, because, in light of Lucia v. SEC, 138 S.Ct. 2044,

 (2018), SEC administrative law judges ("ALJs") hold their

positions in violation of Article II, 2 and the Fifth Amendment's

Due Process Clause, because the SEC violated its own rules,

procedures, and deadlines.                    Doc.' 1 at 1 '           1, 2-3 ' ' 5-7.           She

sought to enjoin the proceeding and obtain declaratory relief.

Id. at 23.

B.      The Defense Response

        The defendants filed on March 12, 2019, a document titled

"Defendants' Amended Response to Plaintiff's Motion for

Preliminary Injunction• in which they included a section that

provided argument and authority in support of the proposition

that this court lacks jurisdiction to entertain this action.

Doc. 19 at 6-15.




       'Plaintiff clarified in her motion for preliminary injunction and brief in support that

        'The "Doc._" references are to the numbers assigned to the referenced items on the docket in
this Case No.4: 19-CV-066-A.

                                                    2
c.   Plaintiff's Reply

     Plaintiff filed a reply brief on March 18, 2019, claiming

that this court has jurisdiction because the Supreme Court's

decision in Lucia made clear that SEC ALJs hold their positions

in violation of Article II, and the Court's decision in Free

Enterprise Fund v. PCAOB, 561 U.S. 477            (2010), held that 15

U.S.C.   §   78y(a) (1) did not preclude district court jurisdiction

over the constitutional claims at issue there.             Doc. 20 at 4-8.

                                        II.

                                     Analysis

     "If the court determines at any time that it lacks subject-

matter jurisdiction, the court must dismiss the action."             Fed. R.

Civ. P. 12(h) (3).    Congress can implicitly divest district courts

of jurisdiction over certain actions by creating a statutory

scheme of administrative review followed by judicial review in a

federal court of appeals.          See Thunder Basin Coal Co. v. Reich,

510 U.S. 200, 207     (1994).      The Exchange Act contains one of those

statutory schemes.        It provides that a person aggrieved by a

final SEC order may obtain review of it in the federal court of

appeals in which he resides or has his principal place of

business.     15 U.S.C.    §   78y(a) (1).    Once he files a petition for




                                         3
review, the court of appeals has exclusive jurisdiction to

affirm, modify, or vacate the order.          Id. at   §   78y(a) (3).

     The Second, Fourth, Seventh, Eleventh, and D.C. Circuits

have concluded that district courts lack jurisdiction over

challenges to SEC proceedings,    including pre-enforcement attacks

on their constitutionality, because Congress intended to divest

them of that jurisdiction in passing      §   78y.     See Bennett v. SEC,

844 F. 3d 174, 188   (4th Cir. 2016); Hill v. SEC, 825 F.3d 1236,

1241 (11th Cir. 2016); Tilton v. SEC, 824 F.3d 276, 291 (2d Cir.

2016); Bebo v. SEC, 799 F. 3d 765, 767 (7th Cir. 2015); Jarkesy v.

SEC, 803 F.3d 9, 12   (D.C. Cir. 2015).

     The plaintiff in each of the above-cited actions argued that

the SEC proceeding against her was unconstitutional and sought to

enjoin it.   Plaintiff makes the same claim here, and she made no

meaningful distinction between those actions and this one.               The

only basis for distinction she provided is that those actions

were decided before Lucia.     Doc. 13 at 7.         But, that decision has

no impact on the jurisdictional issue at hand. In Lucia, the

Supreme Court held that SEC ALJs are officers of the United

States.   138 S.Ct. at 2056.   The Court held in Free Enterprise

Fund that officers of the United States cannot be insulated from




                                   4
 removal by two layers of for-cause tenure.'                             561 U.S. at 492.

 Plaintiff argued that, because SEC ALJs enjoy the same

protections from removal, the proceedings here are

unconstitutional.'              The five cases from other circuits cited

above hold that she must make her constitutional arguments, no

matter how meritorious they are, before the SEC and then before

the applicable court of appeals.                       There is no Fifth Circuit

authority to the contrary.

        The court is deeply concerned with the fact that plaintiff

already has been subjected to extensive proceedings before an ALJ

who was not constitutionally appointed, and contends that the one

she must now face for further, undoubtedly extended, proceedings

likewise is unconstitutionally appointed.                             She should not have

been put to the stress of the first proceedings, and,                                   if she is

correct in her contentions, she again will be put to further

proceedings, undoubtedly at considerable expense and stress,

before another unconstitutionally appointed administrative law

judge.       Unfortunately, the United States Supreme Court has

rejected concerns of those kinds expressed in proceedings




       4
         That is, Congress cannot provide that an inferior officer may only be removed for cause by a
principal ofticer, who himself may only be removed for cause by the President. See id. at 483-84.

       'Specifically, she argued that SEC ALJs may only be removed for cause by members of the Merit
Systems Protection Board, who themselves may only be removed for cause by the President. Doc. 1 at 19
181.

                                                   5
conducted by a governmental agency.        In Federal Trade Commission

v. Standard Oil Co. of California, the Supreme Court explained:

          Socal also contends that it will be irreparably
     harmed unless the issuance of the complaint is
     judicially reviewed immediately.   Socal argues that the
     expense and disruption of defending itself in
     protracted adjudicatory proceedings constitutes
     irreparable harm. As indicated above, we do not doubt
     that the burden of defending this proceeding will be
     substantial.  But the expense and annoyance of
     litigation is part of the social burden of living under
     government.  As we recently reiterated: Mere litigation
     expense, even substantial and unrecoupable cost, does
     not constitute irreparable injury.

449 U.S. 232   (1980)   (citations & internal quotation marks

omitted) .

     Were it not for the problem created by the ruling of the

Supreme Court in Federal Trade Commission, the court would give

serious consideration to grant of plaintiff's request for a

preliminary injunction.       As it is, the court considers that it is

not authorized to do so.

     Plaintiff also argued that Free Enterprise Fund supports her

claim that this court has jurisdiction.        Doc. 13 at 7.   There,

the Court held that     §   78y did not preclude district court

jurisdiction over a challenge to an investigation by the Public

Company Accounting Oversight Board, because there was a

possibility that there would be no other meaningful avenue of

judicial relief available.       561 U.S. at 490.   But, the SEC



                                     6
proceeding plaintiff is challenging here will result in an SEC

order that she can challenge in a court of appeals if she is

dissatisfied with it.   Bennett, 844 F.3d at 182; Hill, 825 F.3d

at 1243.   Thus, plaintiff will have the chance to obtain judicial

review of her claims, just not in this court.

     For these reasons, the court finds that it lacks subject

matter jurisdiction over plaintiff's claims.    She apparently made

the same claims against every defendant, so the court finds that

it lacks jurisdiction over all of her claims and that this action

should be dismissed in its entirety.

                                 III.

                                 ORDER

     The court ORDERS that plaintiff's claims against defendants

be, and are hereby, dismissed.

     SIGNED March 25, 2019.




                                  7
